Citation Nr: 1213386	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-42 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to January 1968 and from April 1970 to August 1971.  The Veteran died in January 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified in January 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  The Veteran died in January 2009; the certificate of death lists the immediate cause of death as an esophageal variceal bleed, and the underlying causes as liver cirrhosis (alcoholic), portal hypertension, and hepatorenal syndrome. 

2.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.

3.  Resolving reasonable doubt in the appellant's favor, the Veteran's alcoholism was subsumed by the service-connected PTSD and substantially and materially contributed to his death. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22, 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

When a veteran dies from a service connected disability, VA shall pay disability and indemnity compensation (DIC) to the veteran's surviving spouse.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011).   The death of a veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Certain diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

The death certificate states that the Veteran died on January [redacted], 2009 of an esophageal variceal bleed.  The underlying causes were liver cirrhosis (alcoholic), portal hypertension, and hepatorenal syndrome.

At the time of his death, the Veteran was service connected for PTSD, which was rated as 30 percent disabling.

The service treatment records (STRs) are negative for findings, diagnoses or complaints of esophageal variceal bleed, liver cirrhosis, hypertension, or hepatorenal syndrome.

January 2005 VA treatment records indicate that the Veteran's blood pressure was elevated after coughing spells.  The Veteran was shaking and denied that he had delirium tremens.  At March 2005 VA primary care, the Veteran said that respiratory symptoms from January 2005 had resolved.  It was noted at June 2005 emergency room treatment for back pain that the Veteran had decreased his drinking from a case of beer a day to 10 beers a day but that he had no interest in quitting.

In October 2005 the Veteran began VA psychiatric treatment, and it was noted that he had alcohol related liver disease.  He had been treated in the past for alcoholism and had stopped drinking in August 2005.  The Veteran had nightmares and intrusive recollections that were precipitated by what he saw on television.  Thought process and memory were normal and there was no suicidal ideation, intent, or plan.  The Veteran was diagnosed with PTSD, secondary to Vietnam service, and alcohol dependence, not currently drinking.

May 2006 VA treatment records indicate that liver function tests were abnormal, although they had improved over the prior year.  At May 2006 psychiatric treatment the Veteran denied drinking but then admitted drinking after being confronted with the results of a blood alcohol test.  At April 2007 VA treatment it was noted that the Veteran smelled of alcohol.

The Veteran was hospitalized at a private facility in February 2007.  He had passed out with no clear etiology, and it was felt that it could be due to his alcoholism.  Liver function tests were high due to alcoholic hepatitis, and he had hypertension, which was controlled.  In December 2007, the Veteran had inpatient VA treatment for cirrhosis that was thought to be secondary to alcohol abuse.  

In April 2008 the Veteran had a VA examination for PTSD at which it was noted that he had a significant history of alcohol abuse and had been urged several times to get treatment for it.  The consequences associated with the alcohol use were health problems, family stress, and psychological effects.  The Veteran said that he initially drank for social reasons and then became dependent on alcohol.  The Veteran was diagnosed with PTSD, chronic, and alcohol dependence in early, sustained remission.  The examiner opined that the Veteran's alcohol dependence was more likely than not an attempt to self-medicate his PTSD symptoms and that the alcohol dependence was subsumed by the PTSD.

May 2008 private treatment records indicate that the Veteran's cirrhosis was presumed to be secondary to alcohol consumption.  The treating physician felt that the Veteran drank more than he admitted.  The Veteran had active inflammation of the liver, which meant he was still drinking or had chronic hepatitis infection.

VA treatment records show that the Veteran died in January 2009.  He had been admitted to the intensive care unit with a diagnosis of shock secondary to a gastrointestinal bleed.  A gastrointestinal examination showed that he had effects from chronic liver disease.  

The April 2008 VA examiner's opinion indicates that the Veteran's alcohol dependence was more likely than not an attempt to self-medicate his PTSD symptoms and that the alcohol dependence was subsumed by the PTSD.  The January 2009 VA treatment records and death certificate show that the liver cirrhosis, which was due to alcohol use, caused the esophageal variceal bleed, which was the cause of death.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death because liver cirrhosis was caused by alcohol use, which in turn was an attempt to self-medicate the service-connected PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.312.








ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


